81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Philip M. COOPER, Plaintiff--Appellant,v.S.C. SPRADLIN, Officer;  L.M. Wetzel, Officer;  VirginiaCochran, Judge;  W.S. Humphrey, Officer;  City ofVirginia Beach;  London Bridge MotorCompany, Defendants--Appellees.
No. 95-2762.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 2, 1996.

Philip M. Cooper, Appellant Pro Se.  Kenneth Michael Golski, CITY ATTORNEY'S OFFICE, Virginia Beach, Virginia;  Lee Melchor Turlington, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Jeff Wayne Rosen, ADLER, ROSEN & PETERS, P.C., Virginia Beach, Virginia, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Cooper v. Spradlin, No. CA-94-1106-2 (E.D. Va.  Sept. 6, 1995;  June 28, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.